PER CURIAM.
The petition for certiorari is denied. Both parties agree that the issue in the instant action cannot be resolved until an adjudication terminates a previously filed action. The petitioners want this action stayed until the prior action is completed; the respondents argue that dismissal is appropriate. We agree with the respondents since no cause of action will accrue until, and if, the petitioners receive an adverse result in the previous case. See Adams, George and Wood v. Travelers Ins. Co., 359 So.2d 457 (Fla. 3d DCA 1978), citing Weiner v. Moreno, 271 So.2d 217 (Fla. 3d DCA 1973).
DENIED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.